DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A power unit, particularly for a hybrid vehicle, comprising:
…
…wherein the balancer shaft carries a flywheel mass element,…
…”

The claimed limitations is supported in Fig. 1, Part 12 would carried Part 13.  Based on the argument of Remark filed on 10/21/2020, the term “supports” should be considered as “carries” based on the translation and the intention of the claimed invention (Please see Page 1 the flywheel mass element is actually arranged on the balancer shaft.

Based on the interpretation of the Remark filed on 10/21/2020 and the teaching of the drawings, the examiner considered Laimboeck (US2017/0234214 A1) would fail to teach at least the limitation “wherein the balancer shaft carries a flywheel mass element.”  In Laimboeck, the examiner considered Part 12 is the balancer shaft and Part 12 is the flywheel mass element (Laimboeck, Fig. 1, Part 12, Part 22, Paragraph 22, Paragraph 23).  Therefore, Laimboeck would fail to teach Part 22 is actually arranged on Part 12.

The examiner also considered the Office Action of the Korean Patent Office, which is filed on 10/13/2020.  The Office Action of KPO was issued based on the similar reason which the previous action (07/31/2020) has used for the Claims filed on 06/23/2020.  Since the Claims has been amended on 10/21/2020, after reviewing the action of KPO, the examiner considered the reasons of the rejections of KPO would fail to apply to the amended limitations.  Therefore, the decision of allowance is maintained.  Claim 1 is allowed.

Claim 13 is also allowable based on the same reason as Claim 1.  In Claim 13, even though the claimed language is “…wherein the balancer shaft supports a flywheel mass element,…” the Remark filed on 10/21/2020 has defined that the term ”supports” should be considered as “carries” which is used in Claim 1, and it means “the flywheel mass element is actually arranged on the balancer shaft.”  Therefore, Claim 13 is also allowable when the flywheel mass element is actually arranged on the balancer shaft.”

Claims 2, 3, 5-12 are allowed because the claims ultimately depend from allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Y.W./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747